ON REHEARING.
A review of the evidence satisfies us that the defendant was not actuated by malice in slandering plaintiffs title sufficiently intense to justify the infliction of the damages allowed and which were considered' light. She came up with a judgment justifying her course, a circumstance which militates successfully in her favor. After considering the matter anew, we think that the payment of the costs of this litigation, which apparently are reasonably heavy, will prove a sufficient atonement for the slander.
It is therefore ordered that our previous judgment be amended by striking therefrom the words “ and that plaintiff recover of the defendant the sum of three hundred dollars ” and from the opinion the reasons, conducive to that portion of the decree, and that thus amended the said judgment remain otherwise undisturbed and be executed.